 


109 HR 3554 IH: To amend the crop disaster assistance program for 2003 to clarify the manner in which the Secretary of Agriculture is required to make assistance available to producers under the program.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3554 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Goode (for himself and Mr. McIntyre) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the crop disaster assistance program for 2003 to clarify the manner in which the Secretary of Agriculture is required to make assistance available to producers under the program. 
 
 
1.Administration of crop disaster assistance program for 2003Section 101(a)(3) of chapter 1 of division B of the Military Construction Appropriations and Emergency Hurricane Supplemental Appropriations Act, 2005 (Public Law 108–324; 118 Stat. 1232) is amended—
(1)by striking The Secretary and inserting the following:

(A)Compliance with prior methodsExcept as provided in subparagraph (B), the Secretary; and
(2)by adding at the end the following new subparagraph:

(B)Treatment of carry over stocksThe Secretary shall not take into consideration carry over pounds for the 2002 crop of a commodity in determining the payment to be made to a producer under this subsection for qualifying crop losses for the 2003 crop of the same commodity..  
 
